Citation Nr: 1501211	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-48 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for disability of the left hand.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.  He received various decorations evidencing combat, including the Combat Action Ribbon and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  When this matter was last before the Board in June 2014 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

Arthritis of the left hand was not shown until many years after service, and a disability of the left hand has not been shown to be causally or etiologically related to an in-service event, injury, or disease.


CONCLUSION OF LAW

A disability of the left hand was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in November 2009, prior to the initial unfavorable RO adjudication in May 2010.  This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined.  As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.



B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  

In the June 2014 remand, the Board requested that the agency of original jurisdiction contact the Veteran and request that he identify all medical providers who have treated him for left hand problems since November 2011.  In an August 2014 notice letter the RO requested that the Veteran provide information so that VA could obtain relevant private treatment records.  No response was received from the Veteran as of the November 2014 supplemental statement of the case (SSOC).  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008).

The pertinent VA records are in the claims file, and no other relevant records have been identified as outstanding.  The Board, thus, finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided an additional VA left hand examination in November 2014, as directed by the Board's June 2014 remand.  The examination is adequate as a physical examination was performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the reports, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claims for service connection  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
The Board is satisfied with the substantial compliance with its remand orders, and finds VA has satisfied its duty to assist with the procurement of relevant records, as well as its duty to assist regarding providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2014).  Arthritis is entitled to the chronic disease presumption under 38 C.F.R. § 3.309(a) if it manifests to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology requires that the chronic disease have manifested in service.  Id.  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed in 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

Although medical evidence is generally necessary for a nexus to service, lay evidence can also be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or, in some cases, as a substitute for a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, but the Board can consider bias in lay evidence as well as conflicting statements and actions by the Veteran in weighing credibility.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In the case of combat Veterans, "Section 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease[.]"  Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  However, this does not remove the requirement for the Veteran to establish a nexus between that in-service event and his or her current disability.  Id.

Under 38 U.S.C.A. § 1154(b), "any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full."  38 U.S.C.A. § 1154(b) (West 2104).

It is the policy of VA to administer and apply the law under a broad interpretation, consistent, however, with the facts shown in the case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  However, deference to the Board's weighing of evidence and inferences is appropriate when it is tethered to the evidentiary record.  See Siewe v. Gonzales, 480 F.3d 160, 169 (2d Cir. 2007) (citing Cao He Lin v. U.S. Dep't of Justice, 428 F.3d 391, 405 (2d Cir. 2005) ("Without some specific evidence concerning practices in China, the IJ's [immigration judge] conclusion . . . is speculative." )).  

In this case, the Veteran's service treatment records (STRs) document that the Veteran sustained combat injuries from a booby trap in Vietnam, to include documented injuries to the right side of his neck, and his left knee.  The Veteran stated in the June 2013 VA examination of his left hand that he had no idea how the no more than two millimeter piece of metal got into his thumb.  The Board presumes from this statement that the Veteran is testifying that it could have only gotten there as a result of the booby trap event in Vietnam.  Under 38 C.F.R. § 3.304(d), a Veteran's lay evidence that an injury was incurred in combat is accepted as sufficient proof of an in service injury, "if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence[.]"  38 C.F.R. § 3.304(d) (2014).  Consistent with 38 C.F.R. § 3.304(d), the Board finds the evidence of this left hand injury consistent with the circumstances of schrapnel from a booby trap, and that there is no clear and convincing evidence to the contrary.  The Board, therefore, finds that the Veteran has established an in-service incurrence of an injury, the second element of service connection, as contemplated by Shedden.  Shedden, 381 F.3d at 1167.    

The June 2014 remand by the Board highlighted the existence of two possible present disabilities associated with the Veteran's left hand, arthritis, and left hand pain associated with a foreign body which was observed in the Veteran's hand in a 2009 X-ray.  

In the November 2014 VA examination the examiner reviewed imaging studies of the Veteran's hands and noted traumatic arthritis in multiple joints of the Veteran's left hand.  Further, the examiner isolated the Veteran's left hand pain to the metacarpal joint of the left thumb, noting that there was no deformity or tenderness associated with any of the other fingers, index, middle, ring, or pinkie.  These notations by the examiner, combined with other evidence of record, establish the existence of present disabilities under Shedden.  Shedden, 381 F.3d at 1167.    

In this regard, it is recognized that for the purposes of establishing a current disability, pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Given, however, that the Veteran's complaints of pain in the left thumb have been variously associated with underlying arthritis and as a residual of the presence of a foreign body, the Board will consider such complaints accordingly.  

With elements one and two of service connection established, the Board is left to focus on the existence of a causal relationship, or nexus, between the existing present disabilities and the injury incurred during service.  Shedden, 381 F.3d at 1167.    

A.  Arthritis

As discussed above, nexus for arthritis can be established through the chronic disease presumption under 38 C.F.R. § 3.309(a) if it manifests to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).  Further, even without manifestation, arthritis can be established through continuity of symptomatology.  38 C.F.R. § 3.303(b).  A thorough review of the Veteran's record, however, reveals nothing to suggest a 10 percent arthritis manifestation within one year of service, or continuity of symptomatology.  

In October 1971, the same month the Veteran separated from service, the Veteran filed an application for compensation and pension with VA.  In that application the Veteran noted disabilities related to his neck and heels, but not hand related issues.  The Veteran was subsequently examined by VA in November 1971.  No notations on that examination report suggest manifestation or symptoms of arthritis in the left hand.  Further, the Veteran has not offered lay testimony to suggest 10 percent arthritis manifestation, or continuity of symptomatology, since service.  Even were such testimony of record, the lack of contemporaneous medical evidence of, or complaints of, arthritis for almost forty years would weigh against his statements.  Buchanan, 451 F.3d at 1336-37; see Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  Thus, the presumption under 38 C.F.R. § 3.309(a) is not applicable in this case.  38 C.F.R. § 3.309(a).  

In November 2014, VA provided the Veteran a VA examination of his left hand specifically for the purpose of determining if the Veteran's current left hand disabilities are related to service.  The VA examiner reviewed the Veteran's service treatment records, VA medical records, and examined the Veteran.  The examiner found traumatic arthritis in the Veteran's left hand.  

Following the above examination results, the VA examiner did not find a nexus between the Veteran's service and his current disabilities.  The examiner, using medical expertise, concluded the Veteran's current arthritis is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the VA examiner stated that the Veteran's arthritis is "secondary to previous trauma to the finger, NOT due to any possible foreign body, or history of foreign body."   

As discussed above, the Veteran has not provided any evidence of existence of arthritis to a degree of 10 percent within one year of service, or of continuity of symptomatology.  The Board, therefore, finds the VA examiner's medical opinion more probative than the evidence presented by the Veteran.  The Board, thus, does not find a nexus between the Veteran's arthritis disability and his active duty military service.  Because the nexus requirement has not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the arthritis claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  


B.  Left Thumb Pain as a Residual of a Metal Fragment Injury

The November 2014 examination of the Veteran's left hand also isolated the pain to the carpal, metacarpal, and metacarpophalageal joints of his left thumb.  This pain was characterized by the VA examiner as point tenderness.  The Veteran reported a constant ache in the thumb, a five on a scale of ten, as well as flare-ups with daily sharp pain lasting five minutes, an eight on a scale of ten.  

Though inapplicable to left thumb pain under Walker, the Board will briefly address service connection based on the chronic disease presumption under 38 C.F.R. § 3.309(a), and continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In short, no evidence in the record, to include lay statements by the Veteran, supports service connection under these regulations.  The Veteran has presented no evidence of an onset of left thumb pain immediately after service, or continuity of symptomatology.  Specifically, despite asserting claims for other disabilities in 1971, there is no evidence in the record of thumb pain immediately after service.  Further, the November 2014 examiner noted, and the record confirms, that the Veteran was not seen for any hand condition until January 2009, thirty-eight years after military service.  Even were such testimony of record, the lack of contemporaneous medical evidence of, or complaints of, left thumb pain for almost forty years would weigh against his statements.  Buchanan, 451 F.3d at 1336-37; see Maxson, 12 Vet. App. at 459, aff'd sub nom. Maxson, 230 F.3d at 1333.  Thus, even ignoring Walker, 38 C.F.R. § 3.309(a) and (b) are not applicable in this case.  

In the opinion presented after the Veteran's November 2014 examination, the VA examiner stated that the thumb pain experienced by the Veteran was secondary to the arthritis identified in the Veteran's X-ray, not a result of the identified booby trap in-service injury.  Following this determination, the VA examiner did not find a nexus between the Veteran's service and his current disabilities.  The examiner, using medical expertise, concluded the Veteran's current left thumb pain is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  

Further, the November 2014 examiner offered a sound rationale for the no more than two millimeter piece of metal that was observed near the surface of the Veteran's left index finger in 2009, as well as its subsequent absence upon examination in June 2013 and November 2014.  As the June 2013 examiner noted in his examination, and the November 2014 examiner specifically referenced, the Veteran worked full time as an engine governor repairman during the time frame immediately preceding the 2009 X-ray.  The November 2014 examiner reasonably opined that the metal in the Veteran's left index finger in 2009 could have been a consequence of repairing metal engine governors with his hands, a metal splinter of sorts, and its absence upon examination in 2013 and 2014 consistent with that metal splinter working its way out of the Veteran's finger over the roughly four year time period.  

In light of the Veteran stating that he had no idea how the no more than two millimeter piece of metal got into this thumb, the Board finds the VA examiner's medical opinion, combined with his alternative rationale, more probative than the limited evidence presented by the Veteran.  The Board, therefore, does not find a nexus between the Veteran's left thumb pain-related disability and his active duty military service.  Because the nexus requirement has not been met, service connection is not warranted.  38 C.F.R. § 3.303.  

Because the preponderance of the evidence is against the left thumb pain claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

The Board finds that the preponderance of the evidence is against finding a nexus between the Veteran's left hand disabilities, specifically arthritis and pain in the left thumb, and his active duty military service.  The claim is denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for disability of the left hand is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


